Exhibit 10.21




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made and entered into as of February 1, 2015 (the
“Effective Date”), by and among SmartFinancial, Inc., a Tennessee corporation
and registered bank holding company (the “Company”); SmartBank, a banking
corporation organized under the laws of the State of Tennessee (the “Bank,” and
together with the Company, collectively, the “Employer”); and Rhett Jordan, a
resident of the State of Tennessee (the “Employee”). The Company, the Bank, and
the Employee are sometimes referred to herein collectively as the “Parties,” and
each is sometimes referred to herein individually as a “Party.”
R E C I T A L S
A.The Employer desires to employ the Employee as Executive Vice President and
Chief Credit Officer of the Company and the Bank, and the Employee desires to
accept such employment.


B.The Parties desire to set forth in this Agreement the terms and conditions
upon which the Employee will be so employed.


A G R E E M E N T
In consideration of the premises set forth above, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.Definitions. When used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:


(a)    “Affiliate” shall mean any person that controls, is controlled by, or is
under common control with another person. For this purpose, “control” means
ownership of more than 50% of the ordinary voting power of the outstanding
equity securities of a person. For the avoidance of doubt, it is expressly
acknowledged that, following the Merger, the Bank and Cornerstone Community
Bank, a banking corporation organized under the laws of the State of Tennessee
(“Cornerstone”), will be Affiliates for purposes of this Agreement.


(b)    “Agreement” shall mean this Employment Agreement and any appendices
incorporated herein together with any amendments hereto made in the manner
described in this Agreement.


(c)    “Area” shall mean, during the period of the Employee’s employment, a
radius of 75 miles from each banking office (whether a main office, branch
office, or loan or deposit production office) maintained by the Bank and/or any
Affiliate of the Bank from time to time during such period of employment, and,
following the period of the Employee’s employment, a radius of 75 miles from
each banking office (whether a main office, branch office, or loan or deposit
production office) maintained by the Bank and/or any Affiliate of the Bank as of
the last day of the Employee’s employment.


(d)    “Board of Directors” shall mean the board of directors of the Bank or the
Company, as indicated herein, and, where appropriate, any committee or designee
thereof.


(e)    “Business of the Employer” shall mean the business conducted by the
Company and/or the Bank and/or any Affiliate of the Company or the Bank, which
as to the Bank and the Company shall include the business of commercial and
consumer banking.
(f)    “Cause” shall mean:


(i)    In the context of the termination of this Agreement by the Employer:


(1)    a breach of the terms of this Agreement by the Employee not cured by the
Employee within 15 business days after the Employee’s receipt of the Employer’s
written notice thereof, including without limitation failure by the Employee to
perform the Employee’s duties and responsibilities in the manner and to the
extent required under this Agreement;


(2)    any act by the Employee of fraud against, misappropriation from, or
dishonesty to the Company or the Bank or any Affiliate of the Company or the
Bank;


(3)    the conviction of the Employee of any crime;


(4)    conduct by the Employee that amounts to willful misconduct, gross
neglect, or a material failure to perform the Employee’s duties and
responsibilities hereunder, including prolonged absences without the written
consent of the President and Chief Executive Officer of the Company; provided
that the nature of such conduct shall be set forth with reasonable particularity
in a written notice to the Employee who shall have 15 business days following
delivery of such notice to cure such alleged conduct, provided that such conduct
is, in the reasonable discretion of the President and Chief Executive Officer of
the Company, susceptible to a cure;


(5)    the exhibition by the Employee of a standard of behavior within the scope
of or related to the Employee’s employment that is in violation of: (i) any
written policy, which violation results in or is likely to result in a material
loss or regulatory criticism, (ii) any board committee charter, or (iii) any
code of ethics or business conduct of the Company or any Affiliate of the
Company; provided in each case that the nature of such behavior shall be set
forth with reasonable particularity in a written notice to the Employee who
shall have 15 business days following delivery of such notice to cure such
alleged behavior, provided that such behavior is, in the reasonable discretion
of the President and Chief Executive Officer of the Company, susceptible to a
cure;


(6)    conduct or behavior by the Employee that, in the reasonable opinion of
the President and Chief Executive Officer of the Company, has harmed or could be
expected to harm the business or reputation of the Company, the Bank, or any
Affiliate of the Company or the Bank, including without limitation conduct or
behavior that is unethical or involves moral turpitude;


(7)    receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over the Company, the Bank, or any Affiliate of
the Company or the Bank has instituted any form of regulatory action against the
Employee; or


(8)    the Employee’s removal from office or permanent prohibition from
participating in the conduct of the affairs of the Company, the Bank, or any
Affiliate of the Company or the Bank by an order issued under Section 8(e) or
Section 8(g) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(e) and (g)).


(ii)    In the context of the termination of this Agreement by the Employee:


(1)    a material reduction, when considered in the aggregate, in the scope of
the Employee’s duties and responsibilities, which (A) is not consented to by the
Employee in writing, or (B) does not occur within the 12 months following either
the Merger or the merger of the Bank and Cornerstone;


(2)    a material reduction, when considered in the aggregate, in the salary and
other compensation and benefits provided for in Section 4 hereof from the level
in effect immediately prior to such reduction, which is not consented to by the
Employee in writing; or


(3)    a change in the location of the Employee’s primary office such that the
Employee is required to report regularly to an office located outside of a
radius of 75 miles from the location of the Employee’s primary office as of the
date of such change in location, which change is not consented to by the
Employee in writing.


(g)    “Change of Control” shall mean:


(i)    the acquisition by any person or persons acting in concert (other than
any officer(s), director(s), and/or shareholder(s) of the Company or any
Affiliate of the Company), in a single transaction or series of related
transactions, of 50% or more of the outstanding voting securities of the Company
entitled to vote in the election of Company directors;


(ii)    a reorganization, merger, or consolidation to which the Company is a
party with respect to which persons who were shareholders of the Company
immediately prior to such reorganization, merger, or consolidation do not
immediately thereafter own more than 50% of the combined voting power of the
reorganized, merged, or consolidated company’s then outstanding voting
securities entitled to vote in the election of directors; or


(iii)    the sale, transfer, or assignment by the Company of all or
substantially all of the assets of the Company and its subsidiaries to any third
party (excluding, however, any pledge by the Company of the capital stock of any
subsidiary of the Company to secure indebtedness of the Company or for other
general corporate or commercial purposes).


Notwithstanding the foregoing, the Parties expressly acknowledge and agree that
neither the Merger nor any merger of the Bank and Cornerstone (irrespective of
the surviving bank of such merger) shall constitute or give rise to a Change of
Control for purposes of this Agreement.


(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.


(i)    “Competing Business” shall mean any person (other than an Affiliate of
the Company or the Bank) that is conducting any business that is the same or
substantially the same as the Business of the Bank.


(j)    “Confidential Information” means data and information relating to the
business of the Company or the Bank or any Affiliate of the Company or the Bank
(which does not rise to the status of a Trade Secret) which is or has been
disclosed to the Employee or of which the Employee became aware as a consequence
of or through the Employee’s relationship with the Company or the Bank or any
Affiliate of the Company or the Bank and which has value to Company or the Bank
or any Affiliate of the Company or the Bank and is not generally known to its or
their competitors. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by the Company or
the Bank or any Affiliate of the Company or the Bank (provided that no such
public disclosure shall be deemed to be voluntary when made without
authorization by the Employee or any other employee of Company or the Bank or
any Affiliate of the Company or the Bank) or that has been independently
developed and disclosed by others or that otherwise enters the public domain
through lawful means.


(k)    “Disability” shall mean the inability of the Employee to perform each of
the Employee’s duties and responsibilities under this Agreement for a period of
more than 90 consecutive days; provided that the Parties agree that, to the
extent necessary to comply with Section 409A of the Code, the definition of
“Disability” shall be amended to the definition of disability required by
Section 409A of the Code.


(l)    “Employer Information” shall mean, collectively, Confidential Information
and Trade Secrets.


(m)    “Merger” shall mean the merger of the Company with and into Cornerstone
Bancshares, Inc. (“Cornerstone Bancshares”), a Tennessee corporation, as
contemplated by that certain Agreement and Plan of Merger, by and among the
Company, the Bank, Cornerstone Bancshares, and Cornerstone, dated December 5,
2014.


(n)    “Post-Termination Period” shall mean a period of 12 months following the
effective date of the termination of the Employee’s employment.


(o)    “Severance Benefit” shall mean any post-termination benefit(s) to be paid
by the Employer pursuant to Section 5(a)(ii), Section 5(b)(i), or Section 6
hereof.


(p)    “Trade Secrets” shall mean information of the Company of the Bank or any
Affiliate of the Company or the Bank, including without limitation technical and
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans,
and lists of actual or potential customers, prospects, or suppliers, which:


(i)    derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and


(ii)    is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


2.    Employee Duties.


(a)    Position(s). The Employee will be employed as Executive Vice President
and Chief Credit Officer of the Company and the Bank, and shall perform and
discharge faithfully the duties and responsibilities which may be assigned to
the Employee from time to time in connection with the conduct of the Employer’s
business. The duties and responsibilities of the Employee shall be commensurate
with those of individuals holding similar positions at other banks similarly
situated. The Employee will report directly to the President and Chief Executive
Officer of the Company and the Bank, or such other officer as the Board of
Directors may determine.


(b)    Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Section 2(a) hereof, the
Employee shall:


(i)    subject to Section 2(c) hereof, during regular business hours devote
substantially all of the Employee’s time, energy, attention, and skill to the
performance of the duties and responsibilities of the Employee’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;


(ii)    diligently follow and implement all reasonable and lawful policies and
decisions communicated to the Employee; and


(iii)    timely prepare and forward to the requesting party or parties all
reports and accountings as may be reasonably requested of the Employee.


(c)    Permitted Activities. The Employee shall devote substantially all of the
Employee’s entire business time, attention, and energies to the Business of the
Employer and shall not, during the Term, be engaged (whether or not during
normal business hours) in any other significant business or professional
activity, whether or not such activity is pursued for gain, profit, or other
pecuniary advantage, but as long as the following activities do not interfere
with the Employee’s obligations to the Employer, this shall not be construed as
preventing the Employee from:


(i)    investing the Employee’s personal assets in any manner which will not
require any services on the part of the Employee in the operations or affairs of
the subject person and in which the Employee’s participation is solely that of
an investor; provided that such investment activity following the Effective Date
shall not result in the Employee owning, beneficially or of record, at any time
2% or more of the equity securities of any Competing Business; or


(ii)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, so long as
any such activities do not interfere with the ability of the Employee to
effectively discharge the Employee’s duties and responsibilities hereunder;
provided that the Board of Directors may direct the Employee in writing to
resign from any such organization and/or cease any such activities in the event
the Board of Directors reasonably determines that continued membership and/or
activities of the type identified would not be in the best interests of the
Employer.


3.    Term of Employment. The initial term of this Agreement (the “Initial
Term”), and the Parties’ employment relationship, shall commence on and as of
the Effective Date and, unless this Agreement is sooner terminated in accordance
with its terms, shall end on the date which is the second anniversary of the
Effective Date. At the end of the Initial Term (and at the end of any one-year
renewal term), this Agreement will automatically renew for an additional,
successive term of one year, unless the Employer or the Employee gives the other
written notice of its intent to terminate this Agreement as of the end of the
Initial Term (or as of the end of the then-current renewal term) at least 60
days prior to the end of the Initial Term (or then-current renewal term). The
Initial Term and any and all renewal terms, if any, are referred to together
herein as the “Term.”


4.    Compensation. The Employer shall compensate the Employee as follows during
the Employee’s period of employment hereunder, except as otherwise provided
below:


(a)    Annual Base Salary. The Employee shall be compensated at an annual base
rate of $178,500.00 per year (the “Annual Base Salary”). The Employee’s Annual
Base Salary will be reviewed by the compensation committee of the Board of
Directors at least annually (in accordance with the committee’s charter and any
procedures adopted by the committee) for adjustments based on an evaluation of
the Employee’s performance. The Employee’s Annual Base Salary shall be payable
in accordance with the Employer’s normal payroll practices.


(b)    Annual Incentive Compensation.


(i)    The Employee shall be eligible to receive annual bonus compensation as
determined by, and based on performance measures established by, the Board of
Directors (upon recommendation by the compensation committee) consistent with
the strategic plan(s) of the Employer pursuant to any incentive compensation
program that may be adopted from time to time by the Board of Directors (an
“Annual Bonus”).


(ii)    Any Annual Bonus earned shall be payable in cash in the first calendar
quarter of the year following the year in which the Annual Bonus is earned, in
accordance with the Employer’s normal practices for the payment of short-term
incentives. The payment of any Annual Bonus shall be subject to any approvals or
non-objections required by any regulator of the Company or the Bank or any
Affiliate of the Company or the Bank, and it is understood by the Parties that
the Employee may not be eligible to receive any such Annual Bonus or other
short-term incentive compensation if the Company or the Bank or any Affiliate of
the Company or the Bank is subject to restrictions imposed on the Company or the
Bank or any such Affiliate by the United States Department of the Treasury, the
Board of Governors of the Federal Reserve System, Federal Deposit Insurance
Corporation, the Tennessee Department of Financial Institutions, or any other
bank or bank holding company regulatory authority, or if the Employer is
otherwise restricted from making payment of such compensation under applicable
law.


(c)    Reimbursement of Business Expenses. Subject to the reimbursement policies
from time to time adopted by the Board of Directors, and consistent with the
annual budget approved for the period during which an expense is incurred, the
Employer will reimburse the Employee for reasonable and necessary business
expenses incurred by the Employee in the performance of the Employee’s duties
and responsibilities hereunder; provided, however, that, as a condition to any
such reimbursement, the Employee shall submit verification of the nature and
amount of such expenses in accordance with said reimbursement policies. Examples
of appropriate categories of reimbursable expenses include memberships in
professional and civic organizations, professional development, and customer
entertainment. The Employee acknowledges that the Employer makes no
representation with respect to the taxability or non-taxability of the benefits
provided under this Section 4(c).


(d)    Automobile. The Bank will provide the Employee an automobile satisfactory
to the Employee and the Bank.


(e)    Cellular Telephone. The Bank will provide the Employee with a Bank-owned
cellular telephone for use by the Employee in the course of the Employee’s
employment and for Employer-related business.


(f)    Paid Leave. On a non-cumulative basis, the Employee shall be entitled to
20 days of paid leave per calendar year, prorated for any partial calendar year
of service. The provisions of this Section 4(e) shall apply, notwithstanding any
less generous paid leave policy then maintained by the Employer, but the use of
Employee’s paid leave shall otherwise be in accordance with and subject to the
Employer’s paid leave policy as in effect from time to time.


(g)    Other Benefits. In addition to the benefits specifically described in
this Agreement, the Employee shall be entitled to such benefits as may be
available from time to time to similarly situated employees of the Employer,
including, by way of example only, retirement plan and health, dental, life, and
disability insurance benefits. All such benefits shall be awarded and
administered in accordance with the written terms of any applicable benefit plan
or, if no written terms exist, the Employer’s standard policies and practices
relating to such benefits.


(h)    Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement described in this Agreement must be incurred by the Employee
during the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by the Employer must be provided during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. Neither rights to reimbursement nor in-kind benefits shall be subject
to liquidation or exchange for other benefits.


(i)    Clawback of Compensation. The Employee agrees to return or repay any
compensation previously paid or otherwise made available to the Employee that is
subject to recovery under any applicable law, rule, or regulation (including any
rule of any exchange or service on or through which the securities of the
Company or any Affiliate of the Company are traded) where such compensation was
in excess of what should have been paid or made available because the
determination of the amount due was based, in whole or in part, on materially
inaccurate financial information of the Employer. The Employee agrees to return
or repay promptly any such compensation identified by the Employer. If the
Employee fails to return or repay such compensation promptly, the Employee
agrees that the amount of such compensation may be deducted from any and all
other compensation owed to the Employee. The Employee acknowledges that the
Employer may take appropriate disciplinary action (up to and including
termination of employment) if the Employee fails to return or repay such
compensation. The provisions of this Section 4(h) shall be modified to the
extent, and remain in effect for the period, required by applicable law, rule,
or regulation.


5.    Termination of Employment.


(a)    Termination by Employer. During the Term, the Employee’s employment, and
this Agreement, may be terminated by the Employer:


(i)    for Cause, upon written notice to the Employee approved by two-thirds of
the members of the Board of Directors, in which event the Employee shall not be
entitled to any post-termination compensation or benefits;


(ii)    at any time without Cause (provided that the Bank shall give the
Employee at least 30 days prior written notice of the Employer’s intent to
terminate), in which event the Employer shall (1) be required to pay to the
Employee a severance benefit equal to one times the Employee’s Annual Base
Salary as of the date of termination, said benefit to be payable over the course
of the 12-month period following termination in accordance with the Employer’s
normal payroll practices, and (2) reimburse the Employee for the reasonable cost
of premium payments paid by the Employee to continue the Employee’s
then-existing health insurance for himself as provided by the Employer for the
lesser of (A) 12 months following termination and (B) until such time as the
Employee obtains other employment providing health insurance coverage, provided
that the Employer may discontinue reimbursing the Employee for such premium
payments for the applicable time period and instead provide a cash payment to
the Employee (for the Employee to use as the Employee deems appropriate) equal
to the amount of the remainder of such reimbursable premium payments in the
event that the Employer determines that continued reimbursement of premium
payments would cause a violation of applicable nondiscrimination rules (for the
avoidance of doubt, the termination of the Employee’s employment by the Employer
upon the disability of the Employee under Section 5(a)(iii) below shall not be
considered or deemed termination of the Employee’s employment without Cause
under this Section 5(a)(ii)); or


(iii)    at any time upon the Disability of the Employee (provided that the
Employer shall give the Employee at least 30 days prior written notice of the
Employer’s intent to terminate), in which event the Employee will be entitled to
such benefits (if any) as may be available to the Employee under the Employer’s
disability insurance policy or policies (if any) then in effect.


(b)    Termination by Employee. During the Term, the Employee’s employment, and
this Agreement, may be terminated by the Employee:


(i)    for Cause, in which event the Employer shall (1) be required to pay to
the Employee a severance benefit equal to (A) if termination is for Cause as
defined in Section 1(f)(ii)(1) or Section 1(f)(ii)(3), one times the Employee’s
Annual Base Salary as of the date of termination, said benefit to be payable
over the course of the 12-month period following termination in accordance with
the Employer’s normal payroll practices, or (B) if termination is for Cause as
defined in Section 1(f)(ii)(2), one times the Employee’s Annual Base Salary
immediately before the reduction in salary and other compensation and benefits
giving rise to termination, said benefit to be payable over the course of the
12-month period following termination in accordance with the Employer’s normal
payroll practices, and (2) reimburse the Employee for the reasonable cost of
premium payments paid by the Employee to continue the Employee’s then-existing
health insurance for himself as provided by the Employer for the lesser of (A)
12 months following termination and (B) until such time as the Employee obtains
other employment providing health insurance coverage, provided that the Employer
may discontinue reimbursing the Employee for such premium payments for the
applicable time period and instead provide a cash payment to the Employee (for
the Employee to use as the Employee deems appropriate) equal to the amount of
the remainder of such reimbursable premium payments in the event that the
Employer determines that continued reimbursement of premium payments would cause
a violation of applicable nondiscrimination rules; or


(ii)    at any time without Cause or upon the Disability of the Employee
(provided that the Employee shall give the Employer at least 60 days prior
written notice of the Employee’s intent to terminate), in which event the
Employee shall not be entitled to any post-termination compensation or benefits
other than such benefits (if any) as may be available to the Employee under the
Employer’s disability insurance policy or policies (if any) then in effect.


(c)    Termination by Mutual Agreement. During the Term, the Employee’s
employment, and this Agreement, may be terminated at any time by mutual, written
agreement of the Parties.
(d)    Termination Upon Death. The Employee’s employment, and this Agreement,
shall terminate automatically upon the death of the Employee.


(e)    Effect of Termination; Resignation. Upon the termination of the
Employee’s employment hereunder, the Employer shall have no further obligations
to the Employee or the Employee’s estate, heirs, beneficiaries, executors,
administrators, or legal or personal representatives with respect to this
Agreement, except for the payment of any amounts earned and owing under
Sections 4(a)-4(c) hereof as of the effective date of the termination of the
Employee’s employment and any payment(s) required by Section 5(a)(ii),
Section 5(b)(i), or Section 6 of this Agreement. Further, upon the termination
of the Employee’s employment, if the Employee is a member of the Board of
Directors or the board of directors of any Affiliate of the Employer, the
Employee shall, at the request of the Employer, resign from his position(s) on
such board(s), with any and all such resignations to be effective not later than
the date on which the Employee’s employment is terminated.


6.    Change of Control.


(a)    If, within 12 months following a Change of Control, the Employer (or any
successor of or to the Employer) terminates the Employee’s employment without
Cause, the Employee (or in the event of the Employee’s subsequent death the
Employee’s estate or designated beneficiary or beneficiaries, as the case may
be) shall receive, as liquidated damages, in lieu of all other claims, a
severance payment equal to two times the Employee’s Annual Base Salary as of the
date of termination, such amount to be paid in full in one lump sum payment on
the last day of the month following the date of termination of the Employee’s
employment. Additionally, the Employee will continue to receive the health
insurance plan benefits then in effect for employees of the Employer for the
lesser of (i) 12 months following termination and (ii) until such time as the
Employee obtains other employment providing health insurance plan benefits, to
include payment of any Bank-funded portion of the plan; provided, however, that
the Employer may discontinue paying insurer(s) COBRA premiums for health
insurance coverage for the applicable time period and instead provide a cash
payment to the Employee (for the Employee to use as the Employee deems
appropriate) equal to the amount of the remainder of such COBRA premiums in the
event that the Employer determines that continued provision of a COBRA subsidy
would cause a violation of applicable nondiscrimination rules.


(b)    If, within 12 months following a Change of Control, the Employee
terminates the Employee’s employment with the Employer (or any successor of or
to the Company or the Bank) for Cause, the Employee (or in the event of the
Employee’s subsequent death the Employee’s estate or designated beneficiary or
beneficiaries, as the case may be) shall receive, as liquidated damages, in lieu
of all other claims, a severance payment equal to (i) if termination is for
Cause as defined in Section 1(f)(ii)(1) or Section 1(f)(ii)(3), two times the
Employee’s Annual Base Salary as of the date of termination, such amount to be
paid in full in one lump sum payment on the last day of the month following the
date of termination of the Employee’s employment, or (ii) if termination is for
Cause as defined in Section 1(f)(ii)(2), two times the Employee’s Annual Base
Salary immediately before the reduction in salary and other compensation and
benefits giving rise to termination, such amount to be paid in full in one lump
sum payment on the last day of the month following the date of termination of
the Employee’s employment. Additionally, the Employee will continue to receive
the health insurance plan benefits then in effect for employees of the Employer
for the lesser of (i) 12 months following termination and (ii) until such time
as the Employee obtains other employment providing health insurance plan
benefits, to include payment of any Bank-funded portion of the plan; provided,
however, that the Employer may discontinue paying insurer(s) COBRA premiums for
health insurance coverage for the applicable time period and instead provide a
cash payment to the Employee (for the Employee to use as the Employee deems
appropriate) equal to the amount of the remainder of such COBRA premiums in the
event that the Employer determines that continued provision of a COBRA subsidy
would cause a violation of applicable nondiscrimination rules.


7.    Employer Information.


(a)    Ownership of Employer Information. All Employer Information received or
developed by the Employee or by the Company or the Bank or any Affiliate of the
Company or the Bank while the Employee is employed by the Employer shall be and
will remain the sole and exclusive property of the Company or the Bank or such
Affiliate, as the case may be.


(b)    Obligations of the Employee. The Employee agrees:


(i)    to hold all Employer Information in strictest confidence;


(ii)    to not use, duplicate, reproduce, distribute, disclose, or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information to any unauthorized recipient; and


(iii)    in any event, to not take any action causing any Employer Information
to lose its character or cease to qualify as, and to not fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as, Confidential Information or a Trade Secret; provided,
however, that none of the foregoing obligations shall preclude the Employee from
making any disclosures of Employer Information which the Employee has been
advised in writing by independent legal counsel are required by applicable law,
rule, or regulation. This Section 7 shall survive for a period of two years
following the termination of this Agreement for any reason with respect to
Confidential Information, and shall survive the termination of this Agreement
for any reason for so long as is permitted by applicable law with respect to
Trade Secrets.


(c)    Delivery Upon Request or Termination. Upon the request of the Employer,
and in any event upon the termination of the Employee’s employment with the
Employer, the Employee will promptly deliver to the Employer all property
belonging to the Employer, including without limitation all Employer Information
then in the Employee’s possession or control.


8.    Non-Competition; Non-Solicitation; Non-Disparagement.


(a)    Non-Competition. The Employee agrees that during the period of the
Employee’s employment by the Employer hereunder and, in the event of the
termination of the Employee’s employment, for the period of time in which the
Employee is entitled to receive any Severance Benefit, the Employee will not
(except on behalf of or with the prior written consent of the Employer):


(i)    within the Area, either directly or indirectly, on the Employee’s own
behalf or in the service of or on behalf of others, engage in any business,
activity, enterprise, or venture competitive with the Business of the Employer;


(ii)    within the Area, either directly or indirectly, perform for any
Competing Business any services that are the same as, or substantially the same
as, the services the Employee provides or provided for the Employer;


(iii)    within the Area, accept employment with or be employed by any person
engaged in any business, activity, enterprise, or venture competitive with the
Business of the Employer; or
(iv)    work for or with, consult for, or otherwise be affiliated with, in
either a paid or unpaid capacity, or be employed by any person or group of
persons proposing to establish a new bank or other financial institution within
the Area.


(b)    Non-Solicitation of Customers. The Employee agrees that, during the
period of the Employee’s employment by the Employer hereunder and, in the event
of the termination of the Employee’s employment for any reason, for the duration
of the Post-Termination Period, the Employee will not, directly or indirectly
(except on behalf of or with the prior written consent of the Employer), on the
Employee’s own behalf or in the service of or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, any
business from any of the customer of the Company, the Bank, or any Affiliate of
the Company or the Bank, including prospective customers actively sought by the
Company, the Bank, or any Affiliate of the Company or the Bank, with whom the
Employee has or had contact during the last two years of the Employee’s
employment with the Employer, for purposes of selling, offering, or providing
products or services that are competitive with those sold, offered, or provided
by the Company, the Bank, or any Affiliate of the Company or the Bank.


(c)    Non-Solicitation of Employees. The Employee agrees that, during the
period of the Employee’s employment by the Employer hereunder and, in the event
of the termination of the Employee’s employment for any reason, for the duration
of the Post-Termination Period, the Employee will not, directly or indirectly
(except on behalf of or with the prior written consent of the Employer), on the
Employee’s own behalf or in the service of or on behalf of others, solicit,
recruit, or hire away, or attempt to solicit, recruit, or hire away, any
employee of the Company, the Bank, or any Affiliate of the Company or the Bank
with whom the Employee had contact during the last two years of the Employee’s
employment with the Employer, regardless of whether such employee is a
full-time, part-time, or temporary employee of the Company, the Bank, such an
Affiliate of the Company or the Bank or such employee’s employment is pursuant
to a written agreement, for a determined period, or at will.


(d)    Non-Disparagement. The Employee agrees that, during the period of the
Employee’s employment by the Employer hereunder and for a period of two years
thereafter, the Employee will not make any untruthful statement (written or
oral) that is or could reasonably be perceived as disparaging to the Company,
the Bank, or any Affiliate of the Company or the Bank.


(e)    Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on the Employee to those necessary
to protect the Employer from inevitable disclosure of Confidential Information
and Trade Secrets and/or unfair competition. The Parties agree that, if the
scope or enforceability of this Agreement is in any way disputed at any time and
an arbitrator, court, or other trier of fact determines that the scope of the
restrictions contained in this Agreement is overbroad, then such arbitrator,
court, or other trier of fact may modify the scope of the restrictions contained
in this Agreement.


(f)    Tolling. The Employee agrees that, in the event the Employee breaches
this Section 8, the Post-Termination Period shall be tolled during the period of
such breach and shall be extended to 12 months after all breaches of this
Agreement have ceased.


(g)    Remedies. The Employee agrees that the covenants contained in Section 7
and Section 8 of this Agreement are of the essence of this Agreement; that each
of such covenants is reasonable and necessary to protect the business,
interests, and properties of the Employer and its Affiliates; and that
irreparable loss and damage will be suffered by the Employer should the Employee
breach any of such covenants. Therefore, the Employee agrees and consents that,
in addition to any and all other remedies provided by or available at law or in
equity, the Employer shall be entitled to a temporary restraining order and
temporary and permanent injunctions to prevent a breach or threatened or
contemplated breach of any of the covenants contained in Section 7 or Section 8
of this Agreement, and that, in such event, the Employer shall not be required
to post a bond. The Employer and the Employee agree that all remedies available
to the Employer shall be cumulative.


9.    Severability. The Parties agree that each of the provisions included in
this Agreement is separate, distinct, and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law, rule, regulation, or
public policy, the provision shall be redrawn to make the provision consistent
with, and valid and enforceable under, such law, rule, regulation, or public
policy.


10.    No Set-Off by Employee. The existence of any claim, demand, action, or
cause of action by the Employee against the Company, the Bank, or any Affiliate
of the Company or the Bank, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Employer of any of the
Employer’s rights hereunder.


11.    Notices. All notices, requests, waivers, and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered; sent by national overnight courier service, postage
prepaid, next-business-day delivery guaranteed; or mailed by first class United
States Mail, postage prepaid return receipt requested, to the recipient at the
address below indicated:


If to the Employer:        SmartFinancial, Inc.
SmartBank
Attention: President & Chief Executive Officer
5401 Kingston Pike
Suite 600
Knoxville, Tennessee 37919


If to the Employee:        Rhett Jordan
317 Sugarwood Drive
Knoxville, Tennessee 37934


or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or (c)
four business days after deposit in the United States Mail, first class, postage
prepaid with return receipt requested, at any time other than during a general
discontinuance of postal service due to strike, lockout, or otherwise (in which
case such notice, request, waiver, or other communication shall be effectively
given upon receipt), and addressed to the Party to be notified as set forth
above. A Party may change such Party’s notice address set forth above by giving
the other Party 10 days written notice of the new address in the manner set
forth above.


1.    Assignment. The rights and obligations of the Company and the Bank under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company and the Bank, including without limitation
a purchaser of all or substantially all of the assets of the Company or the
Bank. If this Agreement is assigned pursuant to the foregoing sentence, the
assignment shall be by novation, and the assigning Party shall have no further
liability hereunder, and the successor or assign shall become the “Company” or
the “Bank,” as applicable, hereunder, but the Employee will not be deemed to
have experienced a termination of employment by virtue of such assignment.
Without limiting the generality of the foregoing, the Parties expressly
acknowledge and agree that, in the event of any merger of the Company with and
into Cornerstone, Cornerstone as the surviving company of such merger will, as
successor by merger to the Company, succeed to all rights and obligations of the
Company hereunder, without any further action by the Parties, and that at and
after the effective time of such merger, all references in this Agreement to the
“Company” shall be references to Cornerstone as successor by merger to the
Company. This Agreement is a personal contract and the rights and interest of
the Employee may not be assigned by the Employee. This Agreement shall inure to
the benefit of and be enforceable by the Employee and the Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.


2.    Waiver. A waiver by one Party to this Agreement of any provision of this
Agreement or of any breach of this Agreement by any other Party to this
Agreement shall not be effective unless in writing, and no waiver shall operate
or be construed as a waiver of the same or any other provision or breach on any
other or subsequent occasion.


3.    Mediation. Except with respect to Section 7, Section 8, and Section 22
hereof, and except as provided in Section 15 hereof, in the event of any dispute
arising out of or relating to this Agreement, or a breach hereof, which dispute
cannot be settled through direct discussions between the Parties, the Parties
agree to first endeavor to settle the dispute in an amicable manner by
non-binding mediation in accordance with the rules of alternative dispute
resolution of the State of Tennessee for the judicial circuit containing Knox
County, Tennessee before resorting to any other process for resolving the
dispute.


4.    Applicable Law and Choice of Forum. This Agreement shall be governed by
and construed and enforced under and in accordance with the laws of the State of
Tennessee, without regard to or the application of principles of conflicts of
laws. The Parties agree that any legal action or proceeding arising under or
relating to this Agreement shall be brought in a state court of record located
in Knox County, Tennessee, or, in the event (but only in the event) that no such
state court has subject matter jurisdiction over such action or proceeding, in
the United States District Court for the Eastern District of Tennessee, which
courts shall have exclusive jurisdiction over any such action or proceeding.
Each Party consents to, and waives any objection such Party may otherwise have
to, the jurisdiction and venue of such courts.


5.    Interpretation. Words used herein importing any gender include all
genders. Words used herein importing the singular shall include the plural and
vice versa. When used herein, the terms “herein,” “hereunder,” “hereby,”
“hereto,” and “hereof,” and any similar terms, refer to this Agreement. When
used herein, the term “person” shall include an individual, a corporation, a
limited liability company, a partnership, an association, a trust, and any other
entity or organization, whether or not incorporated. Any captions, titles, or
headings preceding the text of any section or subsection of this Agreement are
solely for convenience of reference and shall not constitute part of this
Agreement or affect its meaning, construction, or effect.


6.    Entire Agreement. This Agreement embodies the entire, final, and
integrated agreement of the Parties on the subject matter stated in this
Agreement. No amendment or supplement to or modification of this Agreement shall
be valid or binding upon the Employer or the Employee unless made in a writing
signed by all of the Parties. All prior understandings and agreements relating
to the subject matter of this Agreement are hereby expressly terminated.


7.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


8.    Rights of Third Parties. Nothing herein expressed is intended to or shall
be construed to confer upon or give to any person, other than the Parties hereto
and their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.


9.    Legal Fees. In the event of any claim, action, suit, or proceeding arising
out of or in any way relating to this Agreement, the prevailing Party or Parties
shall be entitled to recover from the non-prevailing Party or Parties all
reasonable fees, expenses, and disbursements, including without limitation
reasonable attorneys’ fees and court costs, incurred by such prevailing Party or
Parties in connection with such claim, action, suit, or proceeding, in addition
to any other relief to which such prevailing Party or Parties may be entitled at
law or in equity.


10.    Survival. The obligations of the Parties pursuant to Sections 4(h), 7, 8,
14, 15, 20, 21, 23, 24, 25, 26, and 27 shall survive the expiration and/or
termination of this Agreement and/or the termination of the Employee’s
employment hereunder for the periods expressly designated under such sections
or, if no such period is designed, for the maximum period permissible under
applicable law.
 
11.    Representation Regarding Restrictive Covenants. The Employee represents
that the Employee is not and will not become a party to any non-competition or
non-solicitation agreement or any other agreement which would prohibit the
Employee from entering into this Agreement or providing the services for the
Employer contemplated by this Agreement on or after the Effective Date. In the
event the Employee is subject to any such agreement, this Agreement shall be
rendered null and void and the Employer shall have no obligations to the
Employee under this Agreement.


12.    Right to Contact. The Employee acknowledges and agrees that the Employer
shall retain and have the right to contact any new employer or potential
employer (or other business) and apprise such person of the Employee’s
responsibilities and obligations owed under this Agreement.


13.    Section 409A. It is the intent of the Parties for any payment to which
the Employee is entitled under this Agreement to be exempt from Section 409A of
the Code to the maximum extent permitted under Section 409A of the Code.
However, if any amounts payable are considered to be “nonqualified deferred
compensation” subject to Section 409A of the Code, such amounts shall be paid
and provided in a manner that, and at such time and in such form as, complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. Neither the
Employee nor the Employer shall intentionally take any action to accelerate or
delay the payment of any amounts in any manner which would not be in compliance
with Section 409A of the Code without the consent of the other Party. For
purposes of this Agreement, all rights to payments shall be treated as rights to
receive a series of separate payments to the fullest extent allowed by
Section 409A of the Code. To the extent that some portion of the payments
provided for under this Agreement may be bifurcated and treated as exempt from
Section 409A of the Code under the “short-term deferral” or “separation pay”
exemptions, then such amounts may be so treated as exempt from Section 409A of
the Code.


14.    Tax Matters.


(a)    Withholding of Taxes. The Employer may deduct and withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes
the Employer is required to deduct or withhold pursuant to applicable law, rule,
regulation, or ruling.


(b)    Excise Taxes.


(i)    In the event that any amounts payable under this Agreement or otherwise
to the Employee would (1) constitute “parachute payments” within the meaning of
Section 280G of the Code or any comparable successor provision and (2) but for
this Section 25(b), be subject to the excise tax imposed by Section 4999 of the
Code or any comparable successor provision (the “Excise Tax”), then such amounts
payable to the Employee shall be either (y) provided to the Employee in full or
(z) provided to the Employee to the maximum extent that would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local,
and foreign income and employment taxes, the Excise Tax, and any other
applicable taxes, results in the Employee’s receipt, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax. Unless the Employer and the
Employee otherwise agree in writing, any determination required under this
Section 25(b) shall be made in writing in good faith by the Employer’s
independent accounting firm (the “Independent Accountants”). In the event of a
reduction in benefits hereunder, the reduction of the total payments shall apply
as follows, unless otherwise agreed in writing and such agreement is in
compliance with Section 409A of the Code: (1) any cash severance payments
subject to Section 409A of the Code due under this Agreement shall be reduced,
with the last such payment due first forfeited and reduced, and sequentially
thereafter working from the next last payment; (2) any cash severance payments
not subject to Section 409A of the Code due under this Agreement shall be
reduced, with the last such payment due first forfeited and reduced, and
sequentially thereafter working from the next last payment; (3) any acceleration
of vesting of any equity subject to Section 409A of the Code shall remain as
originally scheduled to vest, with the tranche that would vest last (without any
such acceleration) first remaining as originally scheduled to vest; and (4) any
acceleration of vesting of any equity not subject to Section 409A of the Code
shall remain as originally scheduled to vest, with the tranche that would vest
last (without any such acceleration) first remaining as originally scheduled to
vest. For purposes of making the calculations required by this Section 25(b),
the Independent Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of the Code and other applicable
legal authority. The Employer and the Employee shall furnish to the Independent
Accountants such information and documents as the Independent Accountants may
reasonably request in order to make a determination under this Section 25(b).
The Employer shall bear all costs that the Independent Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 25(b).


(ii)    If notwithstanding any reductions described in this Section 25(b) the
Internal Revenue Service (the “IRS”) determines that the Employee is liable for
the Excise Tax as a result of the receipt of amounts payable under this
Agreement or otherwise as described above, then the Employee shall be obligated
to pay back to the Employer, within 30 days after a final IRS determination or,
in the event that the Employee challenges the final IRS determination, a final
judicial determination, a portion of such amounts equal to the Repayment Amount.
The “Repayment Amount,” with respect to the payment of benefits, shall be the
smallest such amount, if any, that is required to be paid to the Employer so
that the Employee’s net after-tax proceeds with respect to any payment of
benefits (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be zero if a Repayment Amount of
more than zero would not result in the Employee’s net after-tax proceeds with
respect to the payment of such benefits being maximized. If the Excise Tax is
not eliminated pursuant to this Section 25(b), the Employee shall pay the Excise
Tax.


(iii)    Notwithstanding any other provision of this Section 25(b), if (1) there
is a reduction in the payment of benefits as described in this Section 25(b),
(2) the IRS later determines that the Employee is liable for the Excise Tax, the
payment of which would result in the maximization of the Employee’s net
after-tax proceeds (calculated as if the Employee’s benefits had not previously
been reduced), and (3) the Employee pays the Excise Tax, then the Employer shall
pay to the Employee those benefits which were reduced pursuant to this
Section 25(b) as soon as administratively possible after the Employee pays the
Excise Tax, so that the Employee’s net after-tax proceeds with respect to the
payment of benefits are maximized.


15.    Regulatory Restrictions. The Parties expressly acknowledge and agree that
(a) any and all payments contemplated by this Agreement are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part
359, as such laws and regulations may be amended from time to time, and (b) the
obligations of the Parties under this Agreement are generally subject to such
conditions, restrictions, and limitations as may be imposed from time to time by
applicable state and/or federal banking laws, rules, and regulations.


16.    Nature of Employer Obligations. The obligations of the Company and the
Bank hereunder shall be joint and several.


1.    Effect on Prior Agreements and Existing Benefits Plans. This Agreement
contains the entire understanding between the Parties and supersedes any prior
employment agreement, whether written or oral, between the Company, the Bank,
and the Employee. This Agreement shall not affect or operate to reduce any
benefit or compensation inuring to the Employee of a kind elsewhere provided,
and no provision of this Agreement shall be interpreted to mean that the
Employee is subject to receiving fewer benefits than those available to the
Employee without reference to this Agreement.
(Signature Page Follows)
2.    

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.




BANK:    SMARTBANK




/s/ William Y. Carroll, Jr.            
William Y. Carroll, Jr.
President & Chief Executive Officer








COMPANY:                        SMARTFINANCIAL, INC.






/s/ William Y. Carroll, Jr.            
William Y. Carroll, Jr.
President & Chief Executive Officer








EMPLOYEE:    


/s/ Rhett Jordan                                             Rhett Jordan









